Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7290 Filed 03/17/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,                                           Case Nos. 11-cr-20564
                                                                       18-cv-10635

 vs.                                                         HON. MARK A. GOLDSMITH

 CLARENCE WILLIAMSON, JR.,

       Defendant.
 _______________________________/

                             OPINION & ORDER
      (1) OVERRULING DEFENDANT’S OBJECTION (Dkt. 792), (2) ADOPTING THE
      RECOMMENDATION OF THE MAGISTRATE JUDGE (Dkt. 748), (3) DENYING
     DEFENDANT’S MOTION TO VACATE SENTENCE (Dkt. 630), AND (4) DENYING
     DEFENDANT’S MOTION TO AMEND OR CORRECT HIS MOTION TO VACATE
                            SENTENCE (Dkt. 798)

        Defendant Clarence Williamson Jr. has filed a pro se motion to vacate his sentence pursuant

 to 28 U.S.C. § 2255 (Dkt. 630).1 The matter was referred to Magistrate Judge David R. Grand for

 a Report and Recommendation (“R&R”). On August 18, 2020, Magistrate Judge Grand issued an

 R&R recommending that the Court deny Williamson’s motion (Dkt. 748). Williamson filed an

 objection to the R&R (Dkt. 792), as well as a motion to amend or correct his motion to vacate to

 assert additional claims (Dkt. 798). The Government filed a combined response to the objections

 and to the motion to amend (Dkt. 802), and Williamson filed a reply (Dkt. 805).




 1
   This case was originally assigned to the Honorable John Corbett O’Meara, who presided over
 the trial and sentencing. The case was reassigned to the undersigned on March 19, 2018.
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7291 Filed 03/17/21 Page 2 of 15




         For the reasons that follow, the Court overrules Williamson’s objection and adopts the

 recommendation contained in the magistrate judge’s R&R. Williamson’s motion to vacate is

 denied. Additionally, the Court denies Williamson’s motion to amend his motion to vacate.

                                         I.      BACKGROUND

         The factual and procedural background has been adequately set forth by the magistrate

 judge and need not be repeated here in full. In relevant part, Williamson was tried by a jury for

 his role as the leader of an extensive cocaine and marijuana distribution organization. Following

 a three-week trial, Williamson was convicted of the following offenses: (i) conspiracy to possess

 with intent to distribute and to distribute controlled substances, in violation of 21 U.S.C.

 §§ 841(a)(1), 841(b)(1)(A), and 846; (ii) conspiracy to launder monetary instruments, in violation

 of 18 U.S.C. § 1956(a) and (h) and 21 U.S.C. § 841(b)(1)(A); and (iii) conspiracy to possess a

 firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c) and (o).

 Judgment (Dkt. 562). He was sentenced to 360 months’ imprisonment on the first two counts and

 to 240 months’ imprisonment on the third count, to be served concurrently. Id. Williamson

 appealed his convictions, and the Sixth Circuit, finding no reversible error, affirmed. United States

 v. Williamson, 656 F. App’x 175, 190 (6th Cir. 2016).

         On collateral attack, Williamson asks the Court to vacate, set aside, or correct his sentence,

 advancing eighteen grounds alleging the ineffective assistance of his trial and appellate counsel.

 In the R&R, Magistrate Judge Grand addressed each of these eighteen grounds and determined

 that none was meritorious.          Accordingly, the magistrate judge recommended denying

 Williamson’s motion. R&R at 2. Williamson, now represented by counsel, has filed limited

 objections to the magistrate judge’s conclusions. Williamson also seeks to amend his motion to

 vacate to assert additional claims to relief.



                                                   2
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7292 Filed 03/17/21 Page 3 of 15




                                      II.      LEGAL STANDARD

         The Court reviews de novo any portion of the R&R to which a specific objection has been

 made. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Alspaugh v. McConnell, 643 F.3d 162,

 166 (6th Cir. 2011) (“Only those specific objections to the magistrate’s report made to the district

 court will be preserved for appellate review; making some objections but failing to raise others

 will not preserve all the objections a party may have.”). Any issues raised for the first time in

 objections to an R&R are deemed waived. Uduko v. Cozzens, 975 F. Supp. 2d 750, 757 (E.D.

 Mich. 2013) (citing Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000).

                                            III.   DISCUSSION

     A. Objections to the R&R

         Williamson asserted in his motion to vacate eighteen grounds alleging the ineffective

 assistance of counsel based on his attorneys’ failure, during trial and on appeal, to raise certain

 arguments and to challenge certain alleged procedural irregularities. Now represented by his

 former trial counsel, Williamson advances objections to the R&R relating to a select number of

 those claims. The objections, however, are not framed as ineffective assistance claims; rather,

 they focus on the underlying issues and irregularities to which Williamson claimed counsel did

 not object.

         The Court likewise addresses the merits of each of these underlying issues and

 irregularities, rather than the effectiveness of counsel’s representation of Williamson in connection

 with these issues. In any case, because the Court determines that none of these issues has merit,

 counsel cannot be determined deficient for failing to raise them during trial or on appeal. See

 Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001) (“[C]ounsel cannot be ineffective for a failure

 to raise an issue that lacks merit.”).


                                                     3
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7293 Filed 03/17/21 Page 4 of 15




        1. Alleged Perjury and Subornation of Perjury

        Williamson’s primary objection to the R&R concerns his claim that witness Gregory

 Jackson offered perjured testimony during trial. Objection at 1. Specifically, Jackson testified

 that he received approximately 400 kilograms of cocaine from Williamson between 2000 and

 2011, and that Williamson delivered approximately five- to ten-kilogram loads of cocaine to

 Detroit once or twice a month, averaging 18 deliveries annually. See Presentence Report (“PSR”)

 ¶ 29; Addendum to PSR at A-2. Additionally, Jackson testified that in 2006, he was on probation

 in connection with a separate drug conviction. Trial Tr. V at 503 (Jackson) (Dkt. 576). Jackson’s

 testimony factored heavily in the PSR’s analysis of the quantity of drugs for which Williamson

 was held responsible, as well as in the sentencing judge’s quantity determination during the

 sentencing hearing.

        In his objection, Williamson contends that Jackson’s testimony regarding his receipt of

 cocaine deliveries from Williamson between 2000 and 2011 was perjured, as Jackson was

 incarcerated beginning in 2006—a fact that was not disclosed to trial counsel. Mot. to Vacate at

 2 (citing Early Decl., Ex. E to Objection, ¶¶ 3-4 (Dkt. 792-6)). Williamson cites a judgment

 entered in United States v. Jackson, No. 00-CR-80128-1 (E.D. Mich.), sentencing a criminal

 defendant named Gregory Jackson to a 30-month term of incarceration beginning on January 3,

 2006. Jackson Judgment, Ex. C to Otis Paris Aff. (Dkt. 658). Williamson contends not only that

 Jackson’s trial testimony was perjured, but that Government counsel David Portelli suborned

 perjury and failed to turn over evidence regarding Jackson’s 2006 incarceration. Objection at 2-

 4.

        The Government, however, has established that the Gregory Jackson sentenced in case

 number 00-CR-80128-1 is not the same Gregory Jackson who testified in the present action. The



                                                4
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7294 Filed 03/17/21 Page 5 of 15




 Government presents a criminal history report, including photographs and personal information,

 for Gregory “Shorty” Jackson, the individual sentenced in case number 00-CR-80128-1. See

 Shorty Jackson Criminal History, Ex. 2 to Resp. to Objection (Dkt. 803). A comparison of this

 information with the criminal history report for the Gregory Jackson who testified against

 Williamson makes clear that they are different people. See Gregory Jackson Criminal History,

 Ex. 3 to Resp. to Objection (Dkt. 804).

        In reply, Williamson concedes that the individual sentenced in case number 00-CR-80128-

 1 is not the Gregory Jackson who testified in the present matter. Reply at 1 (Dkt. 805). He states

 that “the allegations of subornation of perjury by Mr. Portelli and perjury by Gregory Jackson at

 trial are in error and false.” Id. Accordingly, this objection to the R&R is withdrawn.2 As there

 is no dispute on the matter, the Court expressly finds that Mr. Portelli did not commit any

 misconduct with respect to Jackson’s testimony or in disclosing Jackson’s criminal history to

 Williamson.

        2. Ground 10—Drug Quantities

        In the R&R, the magistrate judge rejected Williamson’s argument that appellate counsel

 provided ineffective assistance by failing to challenge on appeal the quantity of cocaine for which

 Williamson was held responsible. See R&R at 28-30. Although Williamson also argued in his

 motion to vacate that the sentencing judge erred by failing to hold an evidentiary hearing or to

 make specific findings of fact regarding the drug quantities, see Mot. to Vacate at 32, the R&R did

 not specifically address that issue.      In his objections, Williamson again contends that the




 2
  Williamson further acknowledges that his objection to the magistrate judge’s denial of the motion
 for discovery into this alleged perjury is moot. Reply at 1.
                                                  5
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7295 Filed 03/17/21 Page 6 of 15




 sentencing judge erred by failing to hold an evidentiary hearing or to make factual findings

 regarding the drug quantity. Objection at 6-8.

        For purposes of sentencing, a district court “may accept any undisputed portion of the

 presentence report as a finding of fact” but “must—for any disputed portion of the presentence

 report or other controverted matter—rule on the dispute or determine that a ruling is

 unnecessary[.]” Fed. R. Crim. P. 32(i)(3). “A district court may generally rely on the PSR’s facts

 unless the defendant produces evidence that contradicts the PSR’s findings.” United States v.

 House, 872 F.3d 748, 752-753 (6th Cir. 2017). The defendant bears the burden of showing that a

 PSR is inaccurate or unreliable; he does not satisfy this burden by simply denying the PSR’s truth

 but “must produce some evidence that calls the reliability or correctness of the alleged facts into

 question.” United States v. Salinas, 365 F.3d 582, 587 (7th Cir. 2004) (internal quotation marks

 and citation omitted).

        Here, the PSR, relying on trial testimony from Jackson and codefendant Anthony Edwards,

 indicated that Williamson “had loads of cocaine come to Detroit, Michigan, once or twice a

 month,” averaging 18 loads annually with each load containing five to ten kilograms of cocaine.

 PSR ¶ 29. Multiplying the average amount of cocaine per trip (7.5 kilograms), the average number

 of trips (18), and the length of the conspiracy (ten years), the PSR concluded that Williamson was

 responsible for an estimated 1,350 kilograms of cocaine. Id. The PSR additionally noted that

 “Jackson testified that he alone received approximately 400 kilograms of cocaine from the

 defendant between 2000 and September 2011.” Id.

        Williamson submitted written objections to these quantity findings in the PSR, which the

 probation department addressed in an addendum to the PSR. During the sentencing hearing, the

 sentencing judge stated that he had considered Williamson’s objections and overruled them for the



                                                  6
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7296 Filed 03/17/21 Page 7 of 15




 reasons set forth in the addendum and in the Government’s response to Williamson’s objections.

 Sentencing Tr. at 5-6 (Dkt. 570). Accordingly, the sentencing judge adopted the factual findings

 made in the PSR and addendum, id. at 4-5, 12-13, and sentenced Williamson at a base offense

 level of 38, for an offense involving 450 kilograms of cocaine or more, R&R at 30.

        Because Williamson was afforded an opportunity to submit objections to the PSR, the

 sentencing judge was not required to hold an evidentiary hearing regarding the drug quantities.

 The Federal Rules require courts to “allow parties’ attorneys to comment on the probation officer’s

 determinations and other matters relating to an appropriate sentence[.]”         Fed. R. Crim. P.

 32(i)(1)(C). Where, as here, defense counsel had an opportunity to present objections to the PSR,

 either in writing or orally, the sentencing judge was within his discretion to deny a request for an

 evidentiary hearing. See, e.g., United States v. Pearson, 274 F.3d 1225, 1234 (9th Cir. 2001);

 United States v. Pologruto, 914 F.2d 67, 69 (5th Cir. 1990); United States v. Walker, 896 F.2d

 295, 303 (8th Cir. 1990). Further, there is no indication that a full evidentiary hearing was

 necessary to resolve the objections regarding drug quantities.        Williamson’s objections, as

 summarized in the addendum to the PSR, were premised entirely on evidence and testimony

 presented during trial, thereby obviating any need to present this evidence for a second time during

 the sentencing hearing. See Addendum to PSR at A-1.

        Additionally, the sentencing judge fulfilled his duty to make factual findings regarding

 these objections. He explained that he adopted the factual findings set forth in the PSR and the

 addendum to the PSR. These reports thoroughly explained the basis for the drug quantity finding,

 which was premised on Jackson’s and Edwards’s trial testimony. A district court may base its

 fact-finding on the prior statements of a coconspirator “so long as it is not obvious that the

 statements were untruthful.” United States v. Cohen, 515 F. App’x 405, 413 (6th Cir. 2013)



                                                  7
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7297 Filed 03/17/21 Page 8 of 15




 (internal quotation marks omitted).       Williamson argues that that the PSR’s drug quantity

 calculation was inaccurate, as it was premised on Jackson’s allegedly false testimony. Objection

 at 7. However, as described above, Jackson’s testimony has not been demonstrated to be false.

 Williamson has otherwise failed to show that the sentencing judge unreasonably relied on the

 PSR’s factual findings. Accordingly, this objection is overruled.

        3. Ground 2—Statute of Limitations

        Williamson objects to the magistrate judge’s rejection of his claim that trial and appellate

 counsel provided ineffective assistance based on their failure to raise the statute of limitations as a

 defense. Objection at 8. Williamson maintains that he withdrew from the conspiracy in 2005 and

 that, because he was not indicted until 2011, the Government was restricted to presenting evidence

 dating from 2006 onwards, under the five-year statute of limitations set forth by 18 U.S.C. § 3282.

 R&R at 9. The magistrate judge rejected this argument on the ground that the Government

 presented strong evidence that the conspiracy was ongoing and that Williamson “was engaged in

 the conspiracy well beyond 2005, refuted only by [his] personal claim that he withdrew from the

 conspiracy in 2005.” Id. at 10-11.

        Williamson objects that without Jackson’s allegedly perjured testimony, the Government

 lacks any evidence showing that he was involved in the conspiracy between 2006 and 2011.

 Objection at 8-9. He further contends that this temporal gap corroborates his representations that

 he withdrew from the conspiracy in 2005 and that there were multiple conspiracies at play. Id.

 Again, this argument lacks merit, as Williamson withdraws his allegation that Jackson’s testimony

 was perjured. Additionally, the Sixth Circuit determined on direct appeal that the Government

 presented evidence from which “[t]he jury could reasonably infer that Williamson was . . .




                                                   8
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7298 Filed 03/17/21 Page 9 of 15




 engaged in one large drug conspiracy,” rather than multiple conspiracies. Williamson, 656 F.

 App’x at 184. The Court, therefore, overrules this objection.

        4. Ground 12—January 31, 2011 Sale of Cocaine

        Williamson objects to the magistrate judge’s findings regarding evidence of his

 involvement in a January 31, 2011 sale of cocaine. Objection at 9-10. In his motion to vacate,

 Williamson challenged trial and appellate counsel’s failure to raise a hearsay objection regarding

 Special Agent Dwayne Robinson’s trial testimony that Williamson was involved in a drug

 transaction that occurred on January 31, 2011. R&R at 33. Specifically, Robinson repeated

 statements made to him by other agents who purportedly observed Williamson at the transaction.

 Id.   The magistrate judge agreed with Williamson that Robinson’s statements constituted

 inadmissible hearsay to which counsel should have objected. Id. at 35. However, this error did

 not justify setting aside Williamson’s convictions in light of the vast amount of other evidence of

 Williamson’s guilt. Id. at 35-36. Thus, even if Robinson’s testimony regarding the January 31,

 2011 drug transaction had been stricken, it would not have altered the outcome of trial. Id.

        In his objection, Williamson challenges the sufficiency of the evidence tying him to the

 January 31, 2011 drug transaction, claiming that codefendant Geoffrey Hightower supplied the

 cocaine rather than Williamson. Objection at 9-10. This argument misses the mark. The

 magistrate judge correctly determined that even if Robinson’s testimony regarding this single drug

 transaction had been stricken, the remaining evidence would have overwhelmingly sustained

 Williamson’s convictions. R&R at 35-36. The Sixth Circuit made the same determination on

 appeal, stating that “even if this one cocaine deal were excised from the trial, there would still be

 more than enough evidence of other drug trafficking, money laundering, and firearms possession

 to have convicted Williamson on all the charges.” Williamson, 656 F. App’x at 188. Because


                                                  9
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7299 Filed 03/17/21 Page 10 of 15




  Williamson is unable to show that the evidence adduced at trial was insufficient to sustain his

  convictions, he is not entitled to relief. See United States v. Arnold, 863 F.2d 884 (Table) (6th

  Cir. 1988) (citing Jackson v. Virginia, 443 U.S. 307, 324 (1979)) (“In order to prevail upon an

  allegation regarding the sufficiency of the evidence, defendant must demonstrate that the evidence

  adduced at trial, when viewed in the light most favorable to the prosecution, was so lacking that

  no rational trier of fact could have returned a verdict of guilty.”). The Court, therefore, overrules

  this objection.

         5. Ground 7—False Grand Jury Testimony

         In his motion to vacate, Williamson claimed ineffective assistance based on trial and

  appellate counsel’s failure to challenge allegedly false statements made to the grand jury by

  Government witnesses Special Agent James Koss and Agent Robinson. R&R at 21. Williamson

  specifically claimed that these witnesses made false declarations regarding the amount of money

  law enforcement seized from Williamson and regarding Williamson’s involvement in a 2008 drug

  transaction that was the subject of a “reverse-sting” operation by law enforcement in California.

  Id. In his objection, however, Williamson challenges allegedly false statements made to the grand

  jury by these witnesses regarding his involvement in the January 31, 2011 drug transaction.

  Objection at 10-13. He discusses evidence that he claims proves that Hightower was the cocaine

  supplier for that transaction rather than Williamson. Id.

         Even assuming that Williamson had raised this argument in his original motion to vacate,

  it lacks merit. The Supreme Court has determined that where an irregularity occurs during a grand

  jury proceeding, a “supervening jury verdict [makes] reversal of the conviction and dismissal of

  the indictment inappropriate.” United States v. Mechanik, 475 U.S. 66, 70, 73 (1986). The




                                                   10
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7300 Filed 03/17/21 Page 11 of 15




  Supreme Court emphasized the significance of a subsequent jury finding that the defendant was

  guilty beyond a reasonable doubt:

           [T]he petit jury’s subsequent guilty verdict means not only that there was probable
           cause to believe the defendants were guilty as charged, but also that they are in fact
           guilty as charged beyond a reasonable doubt. Measured by the petit jury’s verdict,
           then, any error in the grand jury proceeding connected with the charging decision
           was harmless beyond a reasonable doubt.

  Id. Additionally, the court noted that the societal costs of retrying a case, as well as the difficulties

  presented by the “passage of time, erosion of memory, and dispersion of witnesses,” would be “far

  too substantial to justify setting aside the verdict simply because of an error in the earlier grand

  jury proceedings.” Id. at 72-73 (internal quotation marks omitted). Courts have relied on

  Mechanik in holding that claims of false grand jury testimony raised after conviction provide no

  basis for granting collateral relief. See, e.g., Richardson v. United States, Nos. 4:11-CR-110-FL-

  1, 4:13-CV-130-FL, 2015 WL 1383607, at *4 (E.D.N.C. Mar. 25, 2015); Cave v. United States,

  No. 7:03-CR-00157, 2009 WL 1009771, at *6 (W.D. Va. Apr. 14, 2009). The Court, therefore,

  overrules this objection.

           6. Ground 16—Nondisclosure of Brady Material

           The final claim addressed in the R&R concerned Williamson’s allegation that the

  Government failed to disclose exculpatory Brady material in the form of wiretap recordings from

  codefendant Hightower’s phone.3 R&R at 41. An affidavit from Agent Koss establishes that there

  are three recordings of calls between Hightower and Edwards that were not disclosed to

  Williamson. Koss Aff. Ex. 1 to Resp. to Discovery Mots., ¶ 4 (Dkt. 685-1). In his motion to

  vacate, Williamson claimed that these recorded calls would have established his primary defense

  theory that Hightower was Edwards’s cocaine supplier. Id. at 23 n.3, 42. The magistrate judge



  3
      Exculpatory evidence must be disclosed pursuant to Brady v. Maryland, 373 U.S. 83 (1963).
                                                     11
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7301 Filed 03/17/21 Page 12 of 15




  determined that, even assuming that the calls showed that Hightower supplied cocaine to Edwards,

  that fact nevertheless “would not undermine confidence in the outcome of Williamson’s trial given

  the other overwhelming evidence presented against him.” Id.

         In his objection, Williamson takes exception with the premise that these recordings are not

  exculpatory Brady materials because he was not a party to the call, insisting that his absence from

  the calls proves that Hightower was Edwards’s cocaine supplier. Objection at 10. But that

  argument overlooks the magistrate judge’s conclusion that evidence of Hightower’s involvement

  in supplying cocaine to Edwards is not exculpatory, as it is not inconsistent with the evidence that

  Williamson independently supplied cocaine to Edwards.             Stated differently, evidence of

  Hightower’s guilt is not probative of Williamson’s innocence. Nor has Williamson rebutted the

  evidence cited by the magistrate judge establishing his guilt, such as testimony from codefendant

  Kendrah Smartt and law enforcement’s surveillance of the warehouse from which Williamson

  operated the conspiracy. Accordingly, Williamson is unable to demonstrate a Brady violation

  because this evidence is not exculpatory. See United States v. Dado, 759 F.3d 550, 559-560 (6th

  Cir. 2014) (to establish a Brady violation, the defendant carries the burden of showing that the

  undisclosed evidence “was favorable to the defense, either because it is exculpatory or because it

  is impeaching”).

         Additionally, these calls would, at most, show only that Edwards obtained cocaine from

  Hightower. The trial record is replete with references to the fact that Edwards used multiple

  cocaine suppliers, including both Hightower and Williamson. See, e.g., Trial Tr. IV at 435-436

  (Robinson) (Dkt. 575) (confirming that Hightower supplied cocaine to Edwards); Trial Tr. V at

  455-459, 484 (Robinson) (describing that Edwards had multiple suppliers of cocaine); Trial Tr. VI

  at 630 (Edwards) (Dkt. 577) (admitting that he obtained cocaine from multiple sources, including



                                                  12
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7302 Filed 03/17/21 Page 13 of 15




  Hightower and Williamson).        The wiretap recordings, therefore, would have been merely

  cumulative of the other evidence establishing that Hightower was one of Edwards’ sources of

  cocaine. See Brooks v. Tennessee, 626 F.3d 878, 893 (6th Cir. 2010) (“Evidence that is merely

  cumulative to evidence presented at trial is not material for purposes of Brady analysis.” (internal

  quotation marks and citation omitted)). Because there is no merit to Williamson’s argument

  regarding nondisclosure of these wiretap recordings, the Court overrules this objection.

      B. Motion to Amend Motion to Vacate

         Williamson seeks to amend his motion to vacate to assert the following additional claims:

  (i) Brady, Giglio, and Napue violations stemming from the allegedly perjured testimony of

  Gregory Jackson and Government counsel’s alleged subornation of this perjury;4 (ii) denial of due

  process, a fair trial, a fair sentencing, and effective assistance based on the sentencing judge’s

  failure to hold an evidentiary hearing and make findings of fact regarding the drug quantities for

  which Williamson was held responsible; and (iii) denial of due process, a fair trial, a fair

  sentencing, and effective assistance based on the trial judge’s interference with defense counsel’s

  cross-examination of witnesses and refusal to permit the defense to present additional wiretap

  recordings. Mot. to Am. at 1-2.

         Pursuant to the Antiterrorism and Effective Death Penalty Act (AEDPA), federal prisoners

  have a one-year limitations period in which to file a habeas corpus petition. Johnson v. United

  States, 457 F. App’x 462, 464 (6th Cir. 2012). That period ordinarily begins to run from “the date

  on which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1). In the present action,

  Williamson’s conviction became final on February 22, 2017, the date the Supreme Court denied




  4
   These violations refer to Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405
  U.S. 150 (1972); and Napue v. Illinois, 360 U.S. 264 (1959).
                                                  13
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7303 Filed 03/17/21 Page 14 of 15




  his petition for certiorari. See Drury v. United States, 507 F.3d 1295, 1296 (11th Cir. 2007) (“[A]

  conviction becomes final the day the Supreme Court denies a petition for certiorari or issues a

  decision on the merits.”). Accordingly, Williamson’s original motion to vacate was timely filed

  on February 20, 2018, within the one-year limitations period. However, his proposed amendments,

  submitted on December 6, 2020, are untimely under the AEDPA.

         Williamson contends that, under Federal Rule of Civil Procedure 15(c)(1)(B), the proposed

  amendments to his motion would relate back to the date the original motion to vacate was filed.

  Mot. to Am. at 4. The rule provides that “[a]n amendment to a pleading relates back to the date of

  the original pleading when . . . the amendment asserts a claim or defense that arose out of the

  conduct, transaction, or occurrence set out—or attempted to be set out—in the original

  pleading . . . .” Fed. R. Civ. P. 15(c)(1)(B). But the Supreme Court has held that amendments to

  habeas petitions relate back to the original filing “only when the claims added by amendment arise

  from the same core facts as the timely filed claims, and not when the new claims depend upon

  events separate in ‘both time and type’ from the originally raised episodes.” Mayle v. Felix, 545

  U.S. 644, 657 (2005). Relation back applies only when the new grounds for relief are premised

  on the same set of particularized facts advanced in the original filing and not simply when they

  relate to the same trial, conviction, or sentence at issue in the original filing. Id. at 661-662.

         The first claim Williamson seeks to advance in his motion to amend is moot, as he concedes

  that the allegations of perjury by Jackson and subornation of perjury by Government counsel are

  false. See Reply at 1. The second claim Williamson raises was, in fact, raised in his original

  petition, and is discussed above. The third claim, premised on the trial judge’s alleged interference

  with Williamson’s cross-examination of witnesses, was not presented in his original motion to

  vacate, nor does it arise from the same facts at issue in that motion. Consequently, relation back



                                                    14
Case 2:11-cr-20564-MAG-DRG ECF No. 811, PageID.7304 Filed 03/17/21 Page 15 of 15




  does not apply, and the claim is untimely asserted under the AEDPA. Williamson’s motion to

  amend to assert that claim is thus denied.5

                                       IV.      CONCLUSION

         For the reasons stated above, Williamson’s objection is overruled (Dkt. 792), the R&R is

  adopted (Dkt. 748), Williamson’s motion to vacate is denied (Dkt. 630), and Williamson’s motion

  to amend or correct his motion to vacate is denied (Dkt. 798).

         SO ORDERED.

  Dated: March 17, 2021                                s/Mark A. Goldsmith
         Detroit, Michigan                             MARK A. GOLDSMITH
                                                       United States District Judge




  5
    In his objection, Williamson also advances two claims that were not raised in his motion to
  vacate: (i) that the Government was afforded three weeks to present its case, whereas the defense
  was permitted four hours and (ii) that the Government engaged in misconduct when agents
  represented in a warrant application that events that transpired in February 2011 took place on
  January 31, 2011. Objection at 13-14. For the same reasons discussed in this section, these claims
  are untimely. Moreover, the Court declines to address these claims because, beyond a bare
  reference, Williamson provides no further factual development or legal argument in support of
  them. See McPherson v. Kelsey, 125 F.3d 989, 995-996 (6th Cir. 1997) (“Issues adverted to in a
  perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed
  waived. It is not sufficient for a party to mention a possible argument in the most skeletal way,
  leaving the court to . . . put flesh on its bones.” (citation and marks omitted)).
                                                  15
